Case 1:17-cr-00189-RLY-TAB Document 74 Filed 01/04/21 Page 1 of 1 PageID #: 209



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )     No. 1:17-cr-00189-RLY-TAB
                                                  )
QUANTEL Z. GRUNDY,                                ) -01
                                                  )
                            Defendant.            )



             ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation on USPO Petition

and Supplemental Petition for Action on Conditions of Supervised Release. The parties

were afforded due opportunity pursuant to statute and the rules of this court to file

objection; none were filed. The court, having considered the Magistrate Judge’s Report

and Recommendation, hereby ADOPTS the Magistrate Judge’s Report and

Recommendation.

SO ORDERED this 4th day of January 2021.




Distributed Electronically to Registered Counsel of Record
